Case 1:20-cv-00100-TFM-N Document 31 Filed 03/01/21 Page 1 of 2                     PageID #: 118




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 DERIC HUNTER-RILEY,                            )
                                                )
         Plaintiff,                             )
                                                )
 vs.                                            )    CIV. ACT. NO. 1:20-cv-100-TFM-N
                                                )
 PROFESSIONAL COLLISION and                     )
 DONNIE ELMORE,                                 )
                                                )
         Defendants.                            )

                          MEMORANDUM OPINION AND ORDER

       On February 5, 2021, the Magistrate Judge entered a report and recommendation which

recommends the motions to dismiss be granted pursuant to Fed. R. Civ. P. 12(b)(4)-(5), the

motions to strike be denied as moot, and the complaint be dismissed without prejudice. See Doc.

30. No objections were filed.

       Therefore, after due and proper consideration of all portions of this file deemed relevant to

the issues raised, the Report and Recommendation of the Magistrate Judge is ADOPTED.

Accordingly, it is ORDERED as follows:

       (1) Professional Collision Services, Inc.’s Motion to Dismiss Pursuant to Fed. R. Civ. P.

12(b)(4)-(5) (Doc. 15) is GRANTED.

       (2) Donnie Elmore’s Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(5)-(6) is

GRANTED in part and DENIED in part as moot. The motion is granted as to Rule 12(b)(5)

insufficient service of process and denied as moot as to dismissal under Rule 12(b)(6).

       (3) The motions to strike (Docs. 24, 25, 27, 28) are DENIED as moot.

       (4) This action is DISMISSED without prejudice. Final judgment pursuant to Fed. R.

Civ. P. 58 will issue separately.

                                           Page 1 of 2
Case 1:20-cv-00100-TFM-N Document 31 Filed 03/01/21 Page 2 of 2   PageID #: 119




      DONE and ORDERED this 1st day of March, 2021.

                                     /s/Terry F. Moorer
                                     TERRY F. MOORER
                                     UNITED STATES DISTRICT JUDGE




                                    Page 2 of 2
